          Case 3:20-cr-00528-IM         Document 16        Filed 04/01/21     Page 1 of 2




Michelle Sweet, OSB No. 060015
Assistant Federal Public Defender
101 S.W. Main, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Email: michelle_sweet@fd.org

Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                          Case No. 3:20-cr-00528-IM

                        Plaintiff,                  UNOPPOSED MOTION TO CONTINUE
                                                    TRIAL DATE
         vs.

 JARED KEVIN DOWNING,

                        Defendant.

       The defendant, Jared Downing, through counsel, Michelle Sweet, moves the Court to enter

an Order continuing the trial date in the above-captioned case for 90 days (i.e., until July 20, 2021).

A jury trial is currently scheduled for April 20, 2021. This motion constitutes Mr. Downing’s

second request to continue his trial date. The government, through Assistant U.S. Attorney

Gregory R. Nyhus, does not oppose the motion.

       Mr. Downing is charged by Indictment with being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1) CR 3. He has remained out of custody since approximately

November 18, 2020. CR 10, 11. Mr. Downing has recently struggled while on pretrial release but




Page 1 - UNOPPOSED MOTION TO CONTINUE TRIAL DATE
          Case 3:20-cr-00528-IM          Document 16      Filed 04/01/21     Page 2 of 2




is working with his pretrial services officer to get back on track and has been in compliance the

majority of the time while on release.

       A trial continuance is necessary to provide the defense with adequate time to complete

discovery review; to conduct independent investigation, including witness interviews and

document retrieval; to retain and consult with expert witnesses; and to prepare for trial. The

defense also needs more time to meet with Mr. Downing to review and discuss the discovery

materials and ongoing investigation in a safe manner. Finally, defense counsel needs additional

time to complete research into possible defenses, to research and file appropriate legal motions, to

engage in plea negotiations, and to otherwise prepare for trial.

       Defense counsel has spoken with Mr. Downing, explained the bases supporting his request

for a continuance, and the rights that he has under the Speedy Trial Act (18 U.S.C. §

3161(h)(7)(A)). Mr. Downing knowingly and voluntarily waives his rights under the Speedy Trial

Act. He respectfully requests that the Court continue his current trial date for 90 days (i.e., until

July 20, 2021).

       RESPECTFULLY SUBMITTED this 1st day of April 2021.

                                              /s/ Michelle Sweet
                                              Michelle Sweet
                                              Attorney for Defendant




Page 2 - UNOPPOSED MOTION TO CONTINUE TRIAL DATE
